March 24, 1927. The opinion of the Court was delivered by
After a careful reading of the record in this cause, we are convinced that the decree of Hon. Edward McIver, deceased, Circuit Judge, was proper under all the circumstances. The decree will be reported in full.
The judgment of this Court is that all the exceptions be overruled, and that the decree of the Court of Common Pleas for Spartanburg county be and the same is hereby affirmed.
MR. CHIEF JUSTICE WATTS, and MESSRS. JUSTICES COTHRAN and STABLER, and MR. ACTING ASSOCIATE JUSTICE PURDY concur.
MR. JUSTICE COTHRAN: I think that the case of Schmidv. Whitten is wrong in principal and should be distinctly overruled.